          Case 1:20-cv-09014-ALC Document 40 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                      09/01/2021
SOUTHERN DISTRICT OF NEW YORK

 ISABEL OCHOA,

                                Plaintiff,
                                                                20-cv-09014 (ALC)
                      -against-
                                                                ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, ET AL.,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of Plaintiff’s letter dated August 26, 2021 advising the Court of

the error in her original IFP application. ECF No. 39. The Court hereby VACATES the order

granting Plaintiff’s original IFP application. ECF No. 4. Plaintiff’s revised application is hereby

DENIED. See 28 U.S.C. § 1915.

       Plaintiff is hereby ORDERED to pay the $400.00 filing fee by no later than October 1,

2021. If Plaintiff fails to comply with this order within the time allowed, the action will be

dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).
         Case 1:20-cv-09014-ALC Document 40 Filed 09/01/21 Page 2 of 2




SO ORDERED.

Dated:       September 1, 2021
             New York, New York
                                    ____________________________________
                                          ANDREW L. CARTER, JR.
                                          United States District Judge
